Indian claim; appeal from Indian Claims Commission; judgments — severance of. — Appellant Indians have appealed from a judgment in their favor rendered by the Indian Claims Commission in Docket No. 337, 12 Ind. Cl. Comm. 404,417, urging that certain items deducted from the value of the land ceded to them in 1818 as payments on the claim were improperly allowed as offsets. On December 13, 1963, appellants moved for severance of that portion of the Commission’s judgment which awarded them $1,627,244.64, and for remand of such portion of the judgment to the Indian Claims Commission for certification to Congress in order that the appellant Indians may be promptly paid that portion of the judgment about which there is no controversy on appeal. Appellants pointed out that if the court should rule in their favor on the matter of the contested deductions or offsets, the additional award which would result could be certified to Congress separately. Defendant opposed the motion for severance of the final judgment of the Commission on the ground that section 21 of the Indian Claims Commission Act (25 U.S.C. 70t) prohibits such a severance in that it provides for a report to Congress only after proceedings before the Commission have been finally concluded. Upon consideration of the appellants’ motion and appellee’s objections thereto, and without oral argument, the court, on January 31, 1964, overruled appellants’ motion.